DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                BALTAZAR GABRIEL DELGADO-ROS,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1837

                          [September 9, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott Suskauer, Judge;
L.T. Case No. 50-2011-CF-012236-AXXX-MB.

   Baltazar Gabriel Delgado-Ros, Bowling Green, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.